The defence was an alibi, sought to be set up through two (57)  witnesses.
His Honor instructed the jury that the burden of proof to show the guilt of the prisoner, was upon the State. But, when the State had made out a prima facie case, and the prisoner attempted to set up an alibi, the burden of proof was shifted, and if the *Page 45 
defence failed to establish the alibi to the satisfaction of the jury, they must find the prisoner guilty.
Verdict, Guilty; Rule, etc.; Judgment, and appeal.
In a criminal case, the establishment of a prima facie case only, does not take away the presumption of the defendant's innocence, or shift the burden of proof; The Commonwealth v. Kimball, 24 Pick. 366; Ogletree v. TheState, 28 Ala. 693; People v. Wingate, 5 Cal. 127.
Although in criminal cases the establishment of a prima facie case only, does not take away the presumption of innocence, or shift the burden of proof; yet upon principle, there is a peculiar effect to be attributed to an attempt to defend by showing an alibi, which warrants the ruling of the Court below.
"His Honor charged the jury that the burden of proof to show the guilt of the prisoner was upon the State; but that when the State had made out a prima facie case, and the prisoner attempted to set up an alibi, the burden of proof was shifted, and that if the defence failed to establish the alibi to the satisfaction of the jury, they must find the prisoner guilty."
This is the entire charge, as contained in the record sent to this Court. There is nothing by which the Court can see how a case of any sort was made out, and the charge is so worded as       (58) completely to break down the presumption of innocence which exists in every case, and shift the burden of proof to the defendant.
But taking it that a prima facie case had been established by some kind of evidence, direct or circumstantial, we are of the opinion that the law does not warrant the charge. The defendant was entitled to have the whole case left to the jury upon the evidence on both sides, and although he may have failed in fully satisfying the jury as to the truth of his defence, still any doubt that his evidence may have raised in their minds, might assist other circumstances in removing the prima facie case. Indeed a slight doubt raised by his evidence, may have been sufficient before the jury, aided by the legal presumption of innocence, to rebut the prima facie
case; for a jury is bound to acquit, unless from all the evidence every reasonable doubt is removed. What was the defendant required to do *Page 46 
by this charge! — to establish as a fact, by evidence, to the satisfaction of the jury, that he was in another place at the time the offence was committed, and therefore not guilty.
Evidence that would raise a doubt, or even render it probable that he was not guilty, would not suffice, for he must prove it to the satisfaction of the jury. Had he shown that another person, with the inclination to steal, had also had the opportunity, he would not have met the requirements of the charge, for it would not prove that he was innocent, although the jury might think that it was highly probable that the other person had committed the offence.
Best, in his treatise on presumptions, 47 Law Lib. 160, in commenting on the rule that "the onus of providing everything essential to the establishment of the charge against the accused, lies on the prosecutor," says that "it is in general, sufficient to prove a primafacie case;" but we are not to understand from this, that the making out of a prima facie case necessarily or ordinarily changes the (59)  burden of proof. This is not like a charge of murder, in which, says Foster, "the fact of killing being first proved, all the circumstances of accident, necessity or infirmity are to be satisfactorily proved by the prisoner, unless they arise out of the evidence produced against him; for the law presumeth the fact to have been founded in malice, until the contrary appeareth."
In cases where the defendant relies upon some distinct ground of defence not necessarily connected with the transaction on which the indictment is founded, such for instance, as insanity, the burden of proof as to the insanity, is shifted upon the defendant. And so it may be in cases where the defendant relies upon some fact peculiarly within his own knowledge; but the general rule is otherwise.
"An unsuccessful attempt to establish an alibi," says Wills, Cir. Ev., 41 Law Lib. 51, "is always a circumstance of great weight against a prisoner, etc.," but this is stated as a fact which we all know to be true, and not as a rule of law to be charged by a Court. The party accused need not establish his innocence; it is for the State to prove his guilt, before it is entitled to a verdict.
Per curiam.
Venire de novo.
Cited: Shepard v. Tel. Co., 143 N.C. 246; Page v. Mfg. Co., 180 N.C. 332;S. v. Falkner, 182 N.C. 798; Speas v. Bank, 188 N.C. 527; S. v.Beard, 207 N.C. 684; S. v. Bridgers, 233 N.C. 580; S. v. Allison,256 N.C. 242. *Page 47